Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT

PLAINSCAPITAL CORPORATION

2010 LONG-TERM INCENTIVE PLAN

1. Grant of Award. Pursuant to the PlainsCapital Corporation 2010 Long-Term
Incentive Plan (the “Plan”) for Employees and Outside Directors of PlainsCapital
Corporation, a Texas corporation (the “Company”), the Company grants to

 

 

(the “Participant”),

effective as of                      (the “Date of Grant”), an award of
                     shares of Restricted Stock (the “Awarded Shares”), subject
to the terms and conditions of this Agreement.

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. To the extent the terms of
the Plan are inconsistent with the provisions of this Agreement, the Plan shall
control. The capitalized terms used herein that are defined in the Plan shall
have the meanings assigned to them in the Plan. This Agreement is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.

3. Vesting.

[FOR NON-HIGHLY COMPENSATED EMPLOYEES: Except as specifically provided in this
Agreement, including, without limitation, the limitations set forth in
Section 2, one hundred percent (100%) of the Awarded Shares shall vest on the
fifth anniversary of the Date of Grant, provided the Participant is employed by
(or, if the Participant is an Outside Director, is providing services to) the
Company or a Subsidiary on that date.

Notwithstanding the foregoing and subject to the provisions of this Section 3,
vesting shall be accelerated as follows:

a. one hundred percent (100%) of the Awarded Shares immediately shall vest on
the occurrence of a Change in Control;

b. twenty-five percent (25%) of the Awarded Shares immediately shall vest on the
occurrence of an Initial Public Listing, and the remaining seventy-five percent
(75%) of the Awarded Shares shall vest on the fifth anniversary of the Date of
Grant;

c. one hundred percent (100%) of the Awarded Shares immediately shall vest on
the Participant’s death; and

d. a pro-rata portion of the Awarded Shares shall vest on the Participant’s
Total and Permanent Disability, based on the number of full years between the
Date of Grant and the date of the Participant’s Total and Permanent Disability
plus an additional year for the year in which the Total and Permanent Disability
occurs, if such Total and Permanent Disability occurs on or after the one
hundred eighty-third (183rd) day of such year. For purposes of this
Section 3.d., “years” shall be determined based on the twelve (12) month period
beginning on the Date of Grant; and



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall any Awarded Shares become
vested if the Participant is not employed by (or, if the Participant is an
Outside Director, is not providing services to) the Company or a Subsidiary on
the applicable vesting date.

For purposes of this Agreement, an “Initial Public Listing” means the date the
Common Stock of the Company is first listed and traded on an exchange registered
under Section 6 of the Securities Exchange Act of 1934.]

[FOR HIGHLY COMPENSATED EMPLOYEES: Except as specifically provided in this
Agreement, one hundred percent (100%) of the Awarded Shares shall vest on the
later of: (i) the fifth anniversary of the Date of Grant; or (ii) the first date
that the U.S. Department of Treasury no longer owns any debt or equity
securities of the Company in connection with the Company’s participation in TARP
(in either event, the “Vesting Date”); provided, that, the Participant must be
employed by the Company on such Vesting Date.]

[FOR OUTSIDE DIRECTORS: Except as specifically provided in this Agreement,
including, without limitation, the limitations set forth in Section 2, one
hundred percent (100%) of the Awarded Shares shall vest on the first anniversary
of the Date of Grant, provided the Participant is employed by (or, if the
Participant is an Outside Director, is providing services to) the Company or a
Subsidiary on that date. Notwithstanding the foregoing, in the event of the
Participant’s Termination of Service due to his or her death or Total and
Permanent Disability, the Awarded Shares shall immediately become one hundred
percent (100%) vested.]

4. Forfeiture and Disgorgement.

[FOR NON-HIGHLY COMPENSATED EMPLOYEES: The Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the earlier of:

a. the date of the Participant’s Termination of Service, other than due to death
or Disability; or

b. the date the Board, in its sole discretion, determines that the Participant
has violated any of the restrictive covenants contained in [Sections 13, 14, or
15] of the Participant’s employment agreement with the Company.

[FOR HIGHLY COMPENSATED EMPLOYEES: The Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the earlier of:

a. the date of the Participant’s Termination of Service; or

b. the date the Board, in its sole discretion, determines that the Participant
has violated any of the restrictive covenants contained in [Sections 13, 14, or
15] of the Participant’s employment agreement with the Company.

[FOR OUTSIDE DIRECTORS: The Awarded Shares that are not vested in accordance
with Section 3 shall be forfeited upon the Participant’s Termination of Service
for any reason other than due to his death or Total and Permanent Disability.]

Upon forfeiture, all of the Participant’s rights with respect to the forfeited
Awarded Shares shall cease and terminate, without any further obligations on the
part of the Company.

[FOR EMPLOYEES: Notwithstanding the foregoing, in the event of Section 4.b.
above, in addition to the forfeiture of any unvested Awarded Shares,

 

- 2 -



--------------------------------------------------------------------------------

x. the Participant shall immediately tender to the Company all Awarded Shares
that vested within the 180-day period preceding the date of such event that are
still owned on the date of such event; and

y. the Participant shall immediately pay to the Company any gain that the
Participant realized on the sale of any vested Awarded Shares that were sold by
the Participant within the 180-day period preceding the date of such event or
the one-year period following the date of such event.]

5. Restrictions on Awarded Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares. Except for these
limitations, the Committee may in its sole discretion, remove any or all of the
restrictions on such Awarded Shares whenever it may determine that, by reason of
changes in applicable laws or changes in circumstances after the date of this
Agreement, such action is appropriate.

6. Legend. The following legend shall be placed on all certificates representing
Awarded Shares:

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with the terms and conditions of that certain
PlainsCapital Corporation 2010 Long-Term Incentive Plan, a copy of which is on
file at the principal office of the Company in Dallas, Texas and that certain
Restricted Stock Award Agreement dated as of                     , by and
between the Company and                     . No transfer or pledge of the
shares evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan and Award Agreement. By acceptance of this certificate,
any holder, transferee or pledgee hereof agrees to be bound by all of the
provisions of said Plan and Award Agreement.”

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

- 3 -



--------------------------------------------------------------------------------

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

7. Delivery of Certificates. Certificates for Awarded Shares shall be retained
in the physical possession of the Company until such Awarded Shares are free of
restriction under this Agreement. Certificates for Awarded Shares shall be
delivered to the Participant promptly after, and only after, the Restriction
Period has expired without forfeiture pursuant to Section 4. In connection with
the issuance of a certificate for Restricted Stock, the Participant shall
endorse such certificate in blank or execute a stock power in a form
satisfactory to the Company in blank and deliver such certificate and executed
stock power to the Company.

8. Voting. Subject to Section 4 and Section 5 above, the Participant, as record
holder of the Awarded Shares, has all of the rights of a shareholder of the
Company, including the right to vote the shares, and the right to receive any
dividends thereon; provided, however, that this Section 8 shall not create any
voting right where the holders of such Awarded Shares otherwise have no such
right.

9. Adjustment of Number of Awarded Shares and Related Matters. The number of
Awarded Shares shall be subject to adjustment in accordance with Articles 12 –
14 of the Plan.

10. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not acquire any Awarded Shares, and
that the Company will not be obligated to issue any Awarded Shares to the
Participant hereunder, if the issuance of such shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Company shall be final, binding, and conclusive. The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules, and regulations.

11. The Participant’s Acknowledgments. The Participant acknowledges receipt of a
copy of the Plan which is annexed hereto, and represents that he is familiar
with the terms and provisions thereof, and hereby accepts these Awarded Shares
subject to all of the terms and provisions thereof, including, without
limitation, Section 16.10 of the Plan. The Participant hereby agrees to accept
as binding, conclusive, and final all decisions or interpretations of the
Committee or the Board, as appropriate, upon any questions arising under this
Agreement.

12. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

13. Investment Representations. Notwithstanding anything herein to the contrary,
the Participant hereby represents and warrants to the Company, that:

a. The Awarded Shares are acquired for investment purposes only for his own
account and not with a view to or in connection with any distribution, re-offer,
resale or other disposition not in compliance with the Securities Act of 1933
(the “Securities Act”) and applicable state securities laws;

b. The Participant, alone or together with his representatives, possesses such
expertise, knowledge and sophistication in financial and business matters
generally, and in the type of transactions in which the Company proposes to
engage in particular, that he is capable of evaluating the merits and economic
risks of acquiring and holding the Awarded Shares;

 

- 4 -



--------------------------------------------------------------------------------

c. The Participant has had access to all of the information with respect to the
Awarded Shares that he deems necessary to make a complete evaluation thereof,
and has had the opportunity to question the Company concerning the Awarded
Shares;

d. The decision of the Participant to acquire the Awarded Shares for investment
has been based solely upon the evaluation made by the Participant;

e. The Participant is aware that he must bear the economic risk of his
investment in the Company for an indefinite period of time because the Awarded
Shares have not been registered under the Securities Act and are being issued to
the Participant in reliance upon the exemption from such registration provided
by Rule 701 or Section 4(2) of the Securities Act or under the securities laws
of various states, and therefore, cannot be sold or transferred unless the
Awarded Shares are subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from registration is available;

f. The Participant understands that Rule 144 promulgated pursuant to the
Securities Act which exempts certain resales of restricted securities is not
presently available to exempt the resale of the Awarded Shares from the
registration requirements of the Securities Act;

g. The Participant is aware that only the Company can take action to register
the Awarded Shares and the Company is under no such obligation and does not
propose to attempt to do so;

h. The Participant is aware that the Shareholders’ Agreement and applicable
securities laws provide restrictions on the ability of shareholders to sell,
transfer, assign, mortgage, hypothecate, or otherwise encumber their Awarded
Shares and places certain other restrictions on the Participant; and

i. The Participant is an Accredited Investor, as such term is defined in
Section 501 of Regulation D promulgated under the Securities Act.

14. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

15. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as an Outside Director, or interfere with or restrict in any way the right of
the Company or any Subsidiary to discharge the Participant as an Employee or
Outside Director at any time.

16. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

- 5 -



--------------------------------------------------------------------------------

17. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

18. Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitutes the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

19. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

20. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Awarded Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained herein.

21. Waiver. Neither the failure nor any delay on the part of any party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power, or privilege with respect to any occurrence be construed
as a waiver of such right, remedy, power or privilege with respect to any other
occurrence.

22. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

24. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

25. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

a. Notice to the Company shall be addressed and delivered as follows:

 

PlainsCapital Corporation   2323 Victory Avenue, Suite 1400   Dallas, TX 75219  
Attn:  

 

  Facsimile:  

 

 

 

- 6 -



--------------------------------------------------------------------------------

b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

26. Tax Requirements. The Participant is hereby advised to consult immediately
with his own tax advisor regarding the tax consequences of this Agreement, the
method and timing for filing an election to include this Agreement in income
under Section 83(b) of the Code, and the tax consequences of such election. By
execution of this Agreement, the Participant agrees that if the Participant
makes such an election, the Participant shall provide the Company with written
notice of such election in accordance with the regulations promulgated under
Section 83(b) of the Code. [FOR EMPLOYEES: The Company and any Subsidiary is
authorized to withhold from the Awarded Shares, amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving
this Agreement, and to take such other action as the Committee may deem
advisable to enable the Company and the Participant to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to this
Agreement. This authority shall include authority to withhold or receive Common
Stock or other property and to make cash payments in respect thereof in
satisfaction of the Participant’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee. The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant.]

27. Waiver Relating to Modification Upon Participation in the TARP. If at any
time during the term of this Agreement, the United States Department of Treasury
owns any debt or equity securities of the Company in connection with the
Company’s participation in TARP, the Company may modify this Agreement, to the
extent such modifications are required to comply with the regulations issued by
the Department of Treasury in connection with TARP, and the Participant waives
any claims he may have against the United States or the Company relating to or
arising out of any such modifications. The Participant agrees and understands
that this Section 27 may require modification of the Awarded Shares as they
relate to the period the United States Department of Treasury holds any equity
or debt securities of Company acquired through TARP (the “TARP Period”). The
waiver described in this Section 27 includes all claims the Participant may have
under the laws of the United States or any state related to the requirements
imposed by the aforementioned regulation, including without limitation a claim
for any compensation or other payments the Participant would receive, any
challenge to the process by which the regulation was adopted and any tort or
constitutional claim about the effect of these regulations on the Participant’s
employment relationship. The parties agree that, after the date such
modifications are no longer required for purposes of complying with the
aforementioned regulations, the Participant shall not be entitled to any
compensation with respect to any modifications made to the Awarded Shares
pursuant to this Section 27.

*******************

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY PLAINSCAPITAL CORPORATION By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT:

 

Signature   Name:  

 

Address:  

 

 

 

 

- 8 -